DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to the applicant’s amendments to and response for Application #16/276,898, filed on 05/04/2021.     
Claims 1 and 4-20 are pending and have been examined. 
Claim 3 has been cancelled by the applicant.



Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8-9, 17, and 19 are rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Sridharan, et al., Pre-Grant Publication No. 2009/0006194 A1 and in further view of Jaramillo, Pre-Grant Publication No. 2014/0032296 A1.
Regarding Claims 1, 6, and 17, Sheridan teaches:
A vehicle, comprising: 
a telematics control unit (TCI) programmed to communicate with a wireless 
one or more controllers (see at least [0029]-[0031])
responsive to detecting a vehicle location within a geofence of a first entity, qualify the first entity as one of business candidates to display to a screen (see [0048]-[0050], [0053], [0057]-[0060], and [0128]-[0129])
responsive to receiving a promotion from one or more of the business candidates, output the promotion, wherein the promotion is customized to the vehicle  (see [0048]-[0050], [0053], [0057]-[0060], [0128]-[0129], [0141]-[0146], and [0152])
For claim 6, the reference teaches a plurality of venues displayed as the user drives, which would meet the “second” limitation as claimed.

Sheridan, however, does not appear to specify:
responsive to receiving a user input, place a reservation to one of the business candidates
Shelby teaches:
responsive to receiving a user input, place a reservation to one of the business candidates (see Figures 16 and 23 as well as [0052], [0064]-[0066], [0129], and [0157]-[0162] in which a user can enter an input on the navigation display to make a reservation at a local restaurant in response to display of local restaurants as well as offers from the restaurant) 
 It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Shelby with Sheridan because Sheridan already teaches a navigation display with various user input functions regarding local merchants and information regarding those merchants, and facilitating the user making a reservation allows for the user to make the reservation with a quick input where their attention is already focused, saving them an additional step of a call or other communication.  
Sheridan and Shelby, however, does not appear to specify:
a sensor, programmed to collect a vehicle occupancy 
send the vehicle occupancy to one or more of the business candidates via the TCU
Sridharan teaches:
a sensor, programmed to collect a vehicle occupancy (see [0016]-[0017])
send the vehicle occupancy to one or more of the business candidates via the TCU (see [0016]-[0017])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Sridharan with Sheridan and Shelby because Sheridan already teaches a 
Sheridan, Shelby, and Sridharan, however, does not appear to specify:
collect a business membership of a vehicle user from a mobile device wirelessly connected to the vehicle
send…the business membership and the promotion is customized to…the business membership
Jaramillo teaches:
collect a business membership of a vehicle user from a mobile device wirelessly connected to the vehicle (see [0046] and [0050]-[0051] in which mobile device user information includes any business memberships associated with the merchants that the user has, and this information is used to target offers from the businesses)
send…the business membership and the promotion is customized to…the business membership (see [0046] and [0050]-[0051] in which the information is transmitted to the server)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Jaramillo with Sheridan, Shelby, and Sridharan because Sheridan already teaches a navigation display with various user input functions regarding local merchants and information regarding those merchants, and Sridharan already collects and shares vehicle occupancy information, and business membership information would allow for a user to receive offers from businesses they already have a commitment to and the information sharing would allow businesses to target dynamic offers. 

Regarding Claims 4 and 19, the combination of Sheridan, Shelby, Sridharan, and Jaramillo teaches:
the vehicle of claim 1…
Shelby further teaches:
retrieve information of the first entity from a cloud including at least one entry of: a food type, a price range, a waiting time, hours of business, a menu, or a contact number (see Figures 16, 19, 21, and 23)
output one or more of entry of the information of the first entity (see Figures 16, 19, 21, and 23)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Shelby with Sheridan because Sheridan already teaches a navigation display with various user information about a destination, and contact number and foot type would help the user make a decision and contact the venue as needed.

Regarding Claim 8, the combination of Sheridan, Shelby, Sridharan, and Jaramillo teaches:
the vehicle of claim 1…
Shelby further teaches:
displaying a plurality of business candidates each associated with a dialog box on a map, the dialog box includes at least one of: a restaurant name, price range, food type, driving time from current location, or current waiting time (see Figures 16, 19, 21, and 23)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Shelby with Sheridan because Sheridan already teaches a 

Regarding Claim 9, the combination of Sheridan, Shelby, Sridharan, and Jaramillo teaches:
the vehicle of claim 1…
Shelby further teaches:
responsive to detecting selecting one of the business candidates, additionally output detailed information of selected business candidate including at least one of: business hours, a contact number, a menu, an option to call, or an option to reserve a seat (see Figures 16, 19, 21, and 23)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Shelby with Sheridan because Sheridan already teaches a navigation display with various user information about a destination, and contact number and foot type would help the user make a decision and contact the venue as needed.


Claims 5 and 20 are rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Sridharan, et al., Pre-Grant Publication No. 2009/0006194 A1 and in further view of Jaramillo, Pre-Grant Publication No. 2014/0032296 A1 and in further view of Kobayashi, et al., Pre-Grant Publication No. 2020/0258123 A1.
Regarding Claims 5 and 20, the combination of Sheridan, Shelby, Sridharan, and Jaramillo teaches:
the vehicle of claim 1…
Sheridan, Shelby, Sridharan, and Jaramillo, however, does not appear to specify:
calculate a driving time to the first entity 
compare the driving time to the first entity with the waiting time of the first entity
recommend the first entity to a vehicle user based on a comparison result indicative of a difference of the waiting time of the first entity and the driving time to the first entity is not greater than a predefined threshold
Kobayashi teaches:
calculate a driving time to the first entity (see [0073])
compare the driving time to the first entity with the waiting time of the first entity (0073])
recommend the first entity to a vehicle user based on a comparison result indicative of a difference of the waiting time of the first entity and the driving time to the first entity is not greater than a predefined threshold (0073])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Kobayashi with Sheridan, Shelby, Sridharan, and Jaramillo because Sheridan, Shelby, and Sridharan already teach targeting ads to a vehicle user based on other profile parameters, and using wait times, especially if targeting ads for venues where wait times are important such as restaurants, would base targeting on relevant information, leading to a potentially much higher rate of response.

Claim 7 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Sridharan, et al., Pre-Grant Publication No. 2009/0006194 A1 and in further view of Jaramillo, Pre-Grant Publication No. 2014/0032296 A1 and in further view of Bill, Pre-Grant Publication No. 2007/0010942 A1.
Regarding Claim 7, the combination of Sheridan, Shelby, Sridharan, and Jaramillo teaches:
the vehicle of claim 1
Sheridan, Shelby, Sridharan, and Jaramillo, however, does not appear to specify:
wherein the vehicle navigation route is calculated based on historic routes of the
vehicle.
Bill teaches:
wherein the vehicle navigation route is calculated based on historic routes of the
vehicle.(see [0007], [0034], [0099], and [0103])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Bill with Sheridan, Shelby, and Sridharan because Sheridan, Shelby, and Sridharan already teach targeting ads to a vehicle user based on other profile parameters, and using historical vehicle routes would add legitimacy to the potential interest of the user in the targeted venue, leading to a potentially much higher rate of response.


Claims 10 and 12 are rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Jaramillo, Pre-Grant Publication No. 2014/0032296 A1 and in further view of Garg, et al., 2020/0334592 A1.
Regarding Claims 10 and 12, Sheridan teaches:
A method for a vehicle, comprising:
responsive to detecting a vehicle location within a geofence of a first business entity, qualifying the first business entity as one of business candidates (see [0048]-[0050], [0053], [0057]-[0060], and [0128]-[0129])
displaying one or more business candidates on a display 
sending the vehicle user information to one or more of the business candidates via a  cloud (see [0048]-[0050], [0053], [0057]-[0060], [0128]-[0129], [0141]-[0146], and [0152])
responsive to receiving a customized promotion from the one or more of the business candidates, outputting the customized promotion to the vehicle user (see [0048]-[0050], [0053], [0057]-[0060], [0128]-[0129], [0141]-[0146], and [0152])
For claim 12, the reference teaches a plurality of venues displayed as the user drives, which would meet the “second” limitation as claimed.
Sheridan, however, does not appear to specify:
collect a vehicle user information from a mobile device wirelessly connected to the vehicle, the user information includes a business membership of the vehicle user
wherein the customized promotion is customized to the business membership
Jaramillo teaches:
collect a vehicle user information from a mobile device wirelessly connected to the vehicle, the user information includes a business membership of the vehicle user (see [0046] and [0050]-[0051] in which mobile device user information includes any business memberships associated with the merchants that the user has, and this information is used to target offers from the businesses)
wherein the customized promotion is customized to the business membership (see [0046] and [0050]-[0051])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Jaramillo with Sherida because Sheridan already teaches a navigation display with various user input functions regarding local merchants and information regarding those merchants, and business membership information would allow for a user to 
Sheridan and Jaramillo, however, does not appear to specify:
responsive to receiving a user input, place a reservation to one of the business candidates
Garg teaches:
responsive to receiving a user input, place a reservation to one of the business candidates (see Figures 16 and 23 as well as [0052], [0064]-[0066], [0129], and [0157]-[0162] in which a user can enter an input on the navigation display to make a reservation at a local restaurant in response to display of local restaurants as well as offers from the restaurant) 
 It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Garg with Sheridan and Jaramillo because Sheridan already teaches a navigation display with various user input functions regarding local merchants and information regarding those merchants, and facilitating the user making a reservation allows for the user to make the reservation with a quick input where their attention is already focused, saving them an additional step of a call or other communication.  

Claim 11 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of in view of Jaramillo, Pre-Grant Publication No. 2014/0032296 A1 and in further view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1  and in further view of Sridharan, et al., Pre-Grant Publication No. 2009/0006194 A1.
Regarding Claim 11, the combination of Sheridan, Jaramillo, and Garg teaches:
the method of claim 10
Sheridan, Jaramillo, and Garg, 
collecting vehicle occupancy information via a sensor
responsive to receiving a user permission, sending the vehicle occupancy information to one or more of the business candidates via the cloud
Sridharan teaches:
collecting vehicle occupancy information via a sensor and responsive to receiving a user permission, sending the vehicle occupancy information to one or more of the business candidates via the cloud (see [0016]-[0017])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Sridharan with Sheridan, Jaramillo and Garg because Sheridan already teaches a navigation display with various user input functions regarding local merchants and information regarding those merchants, and basing the information and offers on vehicle occupancy would make the information relevant to the vehicle occupancy, which can have a significant effect on relevancy, such as based on number of occupants or age or size of occupants, such as when targeting a type of restaurant.

Claim 13 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Jaramillo, Pre-Grant Publication No. 2014/0032296 A1 and in further view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1 and in further view of Bill, Pre-Grant Publication No. 2007/0010942 A1.
Regarding Claims 7 and 13, the combination of Sheridan, Jaramillo, and Garg teaches:
the vehicle of claim 1…
Sheridan, Jaramillo, and Garg, however, does not appear to specify:
wherein the vehicle navigation route is calculated based on historic routes of the
vehicle.
Bill teaches:
wherein the vehicle navigation route is calculated based on historic routes of the
vehicle.(see [0007], [0034], [0099], and [0103])
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Bill with Sheridan, Jaramillo, and Garg because Sheridan and Garg already teach targeting ads to a vehicle user based on other profile parameters, and using historical vehicle routes would add legitimacy to the potential interest of the user in the targeted venue, leading to a potentially much higher rate of response.


Claim 14 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Jaramillo, Pre-Grant Publication No. 2014/0032296 A1 and in further view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1 and in further view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1.
Regarding Claim 14, the combination of Sheridan, Jaramillo, and Garg teaches:
the method of claim 12
Sheridan, Jaramillo, and Garg, however, does not appear to specify:
retrieving information of the second business entity from the cloud including at least one entry of: a food type, a price range, a waiting time, hours of business, a menu, or a contact number
output one or more of entry of the information of the first entity
Shelby further teaches:
retrieve information of the first entity from a cloud including at least one entry of: a food type, a price range, a waiting time, hours of business, a menu, or a contact number 
output one or more of entry of the information of the first entity (see Figures 16, 19, 21, and 23)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Shelby with Sheridan, Jaramillo, and Garg because Sheridan already teaches a navigation display with various user information about a destination, and contact number and foot type would help the user make a decision and contact the venue as needed.

Claim 15 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Jaramillo, Pre-Grant Publication No. 2014/0032296 A1 and in further view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1 and in further view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Friedman, et al., Pre-Grant Publication No2019/0257665 A1.
Regarding Claim 15, the combination of Sheridan, Garg, Jaramillo, and Shelby teaches:
the method of claim 14
Sheridan, Garg, Jaramillo, and Shelby, however, does not appear to specify:
calculating a driving time to the second business entity from a current location
displaying the driving time to the second business entity and the waiting time of the business entity on a same screen
Friedman further teaches:
calculating a driving time to the second business entity from a current location and displaying the driving time to the second business entity and the waiting time of the business entity on a same screen (see Figure 3)
Friedman with Sheridan, Garg, Jaramillo, and Shelby because Sheridan and Shelby already teaches a navigation display with various user information about a destination such as wit times or route, and showing travel time and wait time simultaneously would allow the user to decide if the drive is worth the subsequent wait.


Claim 16 is rejected under 35 USC § 103 as being unpatentable over Sheridan, Pre-Grant Publication No. 2011/0178811 A1 in view of Jaramillo, Pre-Grant Publication No. 2014/0032296 A1 and in further view of Garg, et al., Pre-Grant Publication No. 2020/0334592 A1 and in further view of Shelby, et al., Pre-Grant Publication No. 2017/0356749 A1 and in further view of Friedman, et al., Pre-Grant Publication No2019/0257665 A1 and in further view of Kobayashi, et al., Pre-Grant Publication No. 2020/0258123 A1.
Regarding Claim 16, the combination of Sheridan, Jaramillo, Garg, Shelby, and Friedman teaches:
the method of claim 15
Sheridan, Jaramillo, Garg, Shelby, and Friedman, however, does not appear to specify:
comparing the driving time to the second business entity with the waiting time of 
the second business entity
recommend the second business entity based on a comparison result indicative of a difference of waiting time of the second business entity and the driving time to the second business entity is not greater than a predefined threshold
Kobayashi further teaches:
comparing the driving time to the second business entity with the waiting time of 
the second business entity and recommend the second business entity based on a comparison result indicative of a difference of waiting time of the second business entity and the driving time to the second business entity is not greater than a predefined threshold (see [0073]) 
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Kobayashi with Sheridan, Garg, Shelby, and Friedman because Sheridan and Shelby already teaches a navigation display with various user information about a destination such as wait times or route, and showing the suggestion with the best overall time between wait times and travel would allow the user to truly have the option of selecting the business with the fastest overall fulfillment.


Response to Arguments

Regarding the rejections based on 35 USC 112a and 112b
The arguments have been considered in light of the applicant’s amendments to the claims, and the amendments have overcome the rejections.  A “computer” is known in the art to comprise at least a processor and memory.  Therefore, the rejections have been withdrawn.

Regarding the rejections based on 35 USC 101
The arguments have been considered in light of the applicant’s amendments to the claims, and the amendments have overcome the rejections.  Therefore, the rejections have been withdrawn.


   Regarding the rejections based on 35 USC 103



Conclusion
The following prior art references was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Nelsen, Pre-Grant Publication No. 2019/0050887 A1- see at least [0057] in which mobile device user information including membership in a merchant loyalty program is determined when selecting merchant offers to send to the mobile device when the user is in a specific geofence
Wieker, et al., Pre-Grant Publication No. 2020/0151761 A1- see at least [0045] and [0079] in which mobile device user loyalty information for specific merchants is identified and used for targeting location-based offers
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682